Citation Nr: 0203874	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  91-39 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
schistosomiasis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1952 to June 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1989 by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).  The Board remanded the case in July 1992 and again in 
June 1996.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran does not currently have active 
schistosomiasis.

3.  The veteran does not currently have any residuals of 
schistosomiasis.


CONCLUSION OF LAW

The criteria for a compensable rating for schistosomiasis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to a compensable rating for bilateral 
filariasis and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC and SSOCs.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations and treatment records.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
hospitalized for treatment of schistosomiasis in December 
1953, January 1954, and May 1954.  The report of a service 
medical examination conducted in June 1954 shows that he had 
a history of being treated for schistosomiasis but was now 
asymptomatic.  

The veteran filed his original claim for disability 
compensation for disabilities including schistosomiasis in 
January 1958.  In a rating decision of June 1958, the RO 
granted service connection for schistosomiasis and assigned a 
noncompensable rating.  

The veteran was afforded a VA disability evaluation 
examination in January 1977.  The pertinent diagnosis was 
schistosomiasis, history of.  In a decision of March 1977, 
the RO confirmed the noncompensable rating.  

In January 1989, the veteran requested an increased rating.  
The RO denied that request in a decision of June 1989, and 
the veteran subsequently perfected this appeal.  

The pertinent evidence includes the report of a 
gastrointestinal examination conducted by the VA in March 
1989.  The report shows that the examiner noted that the 
veteran was found to have schistosomiasis in 1953 and 1954.  
He was treated with injections.  He was later readmitted and 
treated again with the same medication.  The veteran 
complained of having low abdominal pain on and off, and said 
that he had been checked many times.  On examination, the 
veteran was five feet seven inches tall, and weighed 213 
pounds.  The abdomen was soft and depressible.  

An associated VA radiologic consultation report shows that 
scintophotos of the liver and spleen were interpreted as 
being essentially normal and without scintigraphic evidence 
of hepatic disease secondary to schistosomiasis.  A pathology 
report dated in April 1989 shows that a serology test for 
Schistosoma mansoni eggs was negative.  A colonoscopy was 
also performed in April 1989.  The only diagnosis on the 
colonoscopy examination was internal hemorrhoids.  

VA outpatient medical treatment records show that in August 
1989 the veteran reported having alternating diarrhea and 
constipation.  Following examination, the assessment was that 
the veteran most likely had irritable bowel syndrome.  More 
recently, a record dated in May 1997 shows that the veteran 
had internal hemorrhoids that protruded.  He was to receive 
conservative treatment using Anusol suppositories.  Other VA 
treatment records contain similar information.

The report of a general medical examination conducted by the 
VA in September 1992 shows that the veteran had a history of 
low abdominal pain on and off in 1953 while in Korea where he 
was found to have schistosomiasis and was treated with Fuadin 
for about 30 to 40 injections.  He continued to be seen until 
1959.  The examiner stated that a GI examination in April 
1989 revealed, through a colonoscopic evaluation, small 
intestinal hemorrhoids and schistosomiasis treated.  A barium 
enema in March 1989 reportedly revealed a polypoid ilium and 
ascaris of the colon.  On examination, the veteran was well 
developed and well nourished, but chronically ill.  On 
examination of the digestive system, the liver, kidney and 
spleen were not palpable.  The pertinent diagnosis was 
schistosomiasis, probably mansoni, by history.  

The report of a VA intestinal examination conducted in 
October 2000 shows that the examiner noted that the veteran 
was referred by the adjudication office for schistosomiasis 
which was noncompensably service-connected.  The claims 
folder was available and reviewed prior to the examination.  
No other medical records were furnished.  The veteran had a 
history of schistosomiasis diagnosed in 1953 during active 
service.  The veteran reported that he developed severe 
abdominal pain and was hospitalized at a military hospital in 
Korea for approximately 10 days where the diagnosis of 
schistosomiasis was made and treatment with Fuadin was given.  
About five months later he was hospitalized in a military 
hospital in Tokyo due to left facial palsy, and he was again 
treated with Fuadin because stool samples were positive for 
schistosomiasis.  Three months later, he was hospitalized at 
the Fort Brooke Army hospital and again treated for the same 
disorders.  The veteran reported that between 1954 and 1957 
he was again treated for schistosomiasis, but this time 
remained ambulatory.  After that, there was no history of 
recurrent schistosomiasis.  The veteran reported a history of 
internal and external hemorrhoids three years earlier with 
follow up at gastrointestinal clinics.  

The examination report further shows that the veteran denied 
having major gastrointestinal symptoms such as diarrhea, 
severe abdominal pain, or melena.  He reported a weight gain 
of about 18 pounds in the prior year.  He denied nausea and 
vomiting.  He complained of chronic constipation which was 
treated with a high fiber diet.  There was no history of a 
fistula.  Physical examination showed that the veteran 
weighed 218 pounds.  He was described as an obese mail in no 
acute distress.  His heart had a regular rhythm.  His abdomen 
had normal peristalsis, was soft and depressible, with 
tenderness to palpation in the lower abdomen.  There was no 
evidence of malnutrition, anemia nor any other debility.  The 
veteran complained of occasional lower abdominal pain which 
was not associated with any other symptoms.  He was under no 
treatment.  

The examiner noted that an abdominal sonogram dated in 
December 1999 reported normal liver and spleen.  A 
colonoscopy and rectal biopsy dated in April 1999 reported 
that the colonic mucosa had no significant changes.  No 
granuloma or parasites were seen.  The diagnosis was that 
"There is no evidence of schistosomiasis reactivation, nor 
residuals in this examination."  

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The disorder is most appropriately rated by analogy to 
distomiasis, intestinal or hepatic, under Diagnostic Code 
7324:  Severe symptoms warrant a 30 percent rating.  Moderate 
symptoms warrant a 10 percent rating.  Mild or no symptoms 
warrant a noncompensable rating.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes the veteran's contention that his current 
symptoms may be attributed to schistosomiasis.  In 
particular, he has asserted that the schistosomiasis has 
caused his hemorrhoids.  However, while the veteran is 
competent to testify to his symptoms, he is a lay person.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran is not competent to testify that the symptoms he 
is experiencing are due to a particular disease.  

The medical evidence in the present case, such as the VA 
examinations and the treatment records, show that the veteran 
does not currently have active schistosomiasis, and does not 
currently have residuals of schistosomiasis.  These 
conclusions were specifically stated in the most recent VA 
examination.  Although he has had some gastrointestinal 
complaints, they have been attributed to nonservice-connected 
disabilities such as hemorrhoids and irritable bowel 
syndrome.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14  Accordingly, the Board concludes that the criteria 
for a compensable rating for residuals of schistosomiasis are 
not met.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  

There is no evidence on the record of marked interference 
with employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with his employment.  
Although the veteran has been granted Social Security 
Administration benefits due to inability to work, that 
decision was based on consideration of a back disorder and 
not on the service-connected schistosomiasis.  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).



ORDER

Entitlement to a compensable rating for schistosomiasis is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

